Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 11, 12, 15-18 and 20 of U.S. Patent No. 10,889,485.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See table below.
Instant claims
Claims of U.S. Pat. 10,889,485
Notes
1
1 or 15

2
1, 2 or 15, 16

3
1, 2, 8 or 15, 16, 18

4
1, 11, 12 or 15, 20

5
1, 2, 3 or 15, 16, 17
Key structure = Bayonet structures
6
1, 2, 3 or 15, 16, 17
Bayonet structures use specially shaped structures, such as slots, keys, detents and other irregular shapes in their mating
7
1, 2, 3, 4 or 15, 20

8


9


10


11
1, 2, 3 or 15, 16, 17



Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,889,485 in view of Wrigely, et al. (“Wrigley”) (U.S. Pat. 8,602,387).
The claims of the ‘485 patent do not disclose that the cap includes a tamper evident band or the tap includes a raised ring which engages with the cap; however, Wrigley discloses a cap (29) that includes a raised ring (11) and a tamper evident band (13).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Wrigley to include a raised ring with tamper evident structure which engages with a peripheral edge of the cap to ensure the fidelity of the product.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,889,485 in view of Doubles ,et al. (“Doubles”) (U.S. Pub. 2015/0284150).
The claims of the ‘485 patent do not disclose that the cap and the tap body are threaded.  Doubles discloses a removable measuring cap (28) that is threaded onto a spout body (26) via threads (80) of the cap engaging with threads (40) of the spout body.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Doubles of the well-known method of using threads to removably attach a cap onto a container.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See form PTO-892, attached.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754